Name: Council Directive 73/131/EEC of 15 May 1973 on the guidance premium provided for in Article 10 of the Directive of 17 April 1972 on the modernization of farms
 Type: Directive
 Subject Matter: farming systems;  agricultural structures and production;  means of agricultural production;  economic policy
 Date Published: 1973-06-09

 Avis juridique important|31973L0131Council Directive 73/131/EEC of 15 May 1973 on the guidance premium provided for in Article 10 of the Directive of 17 April 1972 on the modernization of farms Official Journal L 153 , 09/06/1973 P. 0024 - 0024 Greek special edition: Chapter 03 Volume 9 P. 0195 Spanish special edition: Chapter 03 Volume 7 P. 0043 Portuguese special edition Chapter 03 Volume 7 P. 0043 COUNCIL DIRECTIVE of 15 May 1973 on the guidance premium provided for in Article 10 of the Directive of 17 April 1972 on the modernization of farms (73/131/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 17 April 1972 (1) on the modernization of farms, and in particular Article 10 thereof; Having regard to the proposal from the Commission; Whereas according to the abovementioned Directive, where it is provided in the development plan that the farm will concentrate on the production of beef and veal or mutton and lamb, the incentives laid down in Article 8 of that Directive are to be supplemented by a guidance premium; Whereas in view of the present structure of farms suitable for modernization in accordance with the said Directive by concentrating on the production of beef and veal or mutton and lamb, the guidance premium should be calculated per hectare of land required for such meat production, taking into account the change which the premium is to effect; HAS ADOPTED THIS DIRECTIVE: Article 1 The guidance premium referred to in Article 10 of the Council Directive of 17 April 1972 on the modernization of farms shall he calculated per hectare of farm land required for the production of beef and veal or mutton and lamb on a farm, the development plan for which provides that at its term the share of earnings from cattle and sheep sales shall exceed 50 % of earnings from all farm sales. The amount of this premium shall be: - 45 u.a. per hectare within a ceiling of 4 000 u.a. per farm in the first year, - 30 u.a. per hectare within a ceiling of 3 000 u.a. per farm in the second year, - 15 u.a. per hectare within a ceiling of 1 500 u.a. per farm in the third year. Article 2 This Directive is addressed to the Member States. Done at Brussels, 15 May 1973. For the Council The President A. LAVENS (1)OJ No L 96, 23.4.1972, p. 1.